Citation Nr: 0430726	
Decision Date: 11/18/04    Archive Date: 11/29/04

DOCKET NO.  96-02 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
compression fracture at L1 with limited range of motion on a 
schedular and nonschedular basis, currently evaluated as 20 
percent disabling. 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel
INTRODUCTION

The veteran served on active duty from September 1988 to July 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, wherein the RO continued a 10 percent 
evaluation assigned to the service-connected low back 
disability.  Pursuant to a July 1995 hearing officer's 
decision, the service-connected low back disability was 
assigned a 20 percent evaluation, effective from November 17, 
1994, the date of the veteran's claim for increase for the 
aforementioned disability.  As the 20 percent evaluation is 
less than the maximum available under the applicable 
diagnostic criteria, the veteran's claim remains viable on 
appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In an October 2003 facsimile to the RO, the veteran withdrew 
her claim for an increased evaluation for left wrist 
disability.  Thus, the Board will limit its appellate 
consideration to the issue listed on the front page of the 
decision. 

In August 2004, the veteran appeared before the undersigned 
Acting Veterans Law Judge at the RO in Atlanta, Georgia.  A 
copy of the hearing transcript has been associated with the 
claims file. 

A review of the claims file reflects that throughout the 
duration of the appeal, the veteran's representative has 
requested that the veteran's claim for service connection for 
depression secondary to service-connected disabilities be 
reopened.  He also raised issues of entitlement to increased 
evaluations for service-connected bilateral knee disability 
and folliculitis, both evaluated as 10 percent disabling, and 
entitlement to service connection for a bladder disability 
secondary to service-connected low back disability (see 
statements to the RO, dated in July 2001, May 2002 and August 
and December 2003.)  As these issues have not been developed 
for appellate review, they are referred to the RO for 
appropriate action.  


REMAND

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002)), was signed into law in November 2000.  On August 29, 
2001, VA promulgated final regulations to implement the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2003)).  The VCAA and its implementing 
regulations are applicable to the veteran's claim.  
VAOPGCPREC 7-2003.  

Among other things, the VCAA and implementing regulations 
require VA to notify the claimant and the claimant's 
representative of any information, and any medical or lay 
evidence, not previously provided to the Secretary, that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative of which portion, if any, of the evidence is 
to be provided by the claimant and which part, if any, VA 
will attempt to obtain on behalf of the claimant.  38 C.F.R. 
§ 3.159.

A review of the claims file reflects that the record remains 
devoid of any indication that the veteran has been given the 
appropriate notice with respect to her increased evaluation 
claim.  Thus, on remand, the RO should therefore ensure that 
the veteran is advised as to what is required to substantiate 
her increased evaluation claim for service-connected low back 
disability.  She should be told what is required of her and 
what VA will yet do to assist her.

Evidentiary development

The appellant asserts that her service-connected low back 
disability warrants a disability rating in excess of the 
currently assigned 20 percent.  Her service-connected low 
back disability is currently rated under 38 C.F.R. § 4.71a, 
Diagnostic Coded 5285 and 5292 (2004).  There have been 
significant changes in the regulations pertaining to back 
disorders during the pendency of this appeal.  In this 
regard, effective September 26, 2003, the entire section of 
the rating schedule that addresses disabilities of the spine 
was revised.  68 Fed. Reg. 51,454-458 (Aug. 27, 2003) (to be 
codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243).  
While the veteran was provided a supplemental statement of 
the case in July 2003, the RO did not address the changes or 
inform the veteran of the new rating criteria.

Additional development of the medical evidence is 
nevertheless required as a result of the changes in the 
rating criteria.  The Board finds that giving the veteran an 
opportunity to appear for a VA orthopedic examination would 
be appropriate because the current severity of her service-
connected low back disability is unclear.  The Board notes 
that although the VA provided the veteran with an orthopedic 
evaluation of her spine in June 2003, the record does not 
contain a current examination that takes into account the new 
rating criteria for evaluating diseases and injuries of the 
spine.  In this regard, the June 2003 VA examination did not 
include whether the service-connected symptomatology includes 
unfavorable ankylosis or whether the veteran's age, body 
habitus, neurologic disease, or other factors not the result 
of disease or injury of the spine, affect her normal range of 
motion of the thoracolumbar spine.  68 Fed. Reg. 51454-58 
(Aug. 27, 2003).

In addition, during the June 2003 VA examination, the veteran 
described having functional impairment as a result of her 
service-connected low back disability, such as an inability 
to walk, sit or drive for prolonged periods of time.  She 
maintained that she had lost eight years of time from work 
because of chronic back pain.  Notably, the examiner in June 
2003 did not address the functional losses experienced by the 
veteran due to problems such as pain in the low back.  Nor 
did the examiner assess the extent of functional impairment 
during flare-ups or on repeated use, or the extent of 
functional impairment due to incoordination, weakness or 
excess fatigability.  Given the foregoing, an assessment of 
functional limitations, expressed in terms of additional 
limitation of motion, is warranted.  38 C.F.R. §§ 4.40. 4.45 
(2003); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); 
VAOPGCRPREC 9-98.

Furthermore, the veteran testified before the undersigned 
Acting Veterans Law Judge in August 2004, that she had 
continued to seek treatment for her low back from the VA 
Medical Center (VAMC) in Decatur, Georgia.  While treatment 
reports, dating from 1995 to 2001, are contained in the 
claims file, more recent records from the aforementioned 
facility are absent.  As for VA's obligation to secure the 
aforementioned records, it should be pointed out that VA 
adjudicators are charged with constructive notice of 
documents generated by VA whether in the claims file or not.  
Bell v. Derwinski, 2 Vet. App. 611 (1992).  During the 
hearing, the veteran also indicated that a private physician 
had evaluated her low back one-half years previously.  
(Transcript (T.) at page (pg.) 4).  This examination report 
is not associated with the claims file, and an attempt should 
be made to obtain it as it might be pertinent to the 
veteran's increased evaluation claim.  

Finally, the Board notes that after the veteran received the 
July 2001 rating decision, wherein the RO denied entitlement 
to service connection for post traumatic stress disorder 
(PTSD), the veteran's representative voiced his disagreement 
with the rating in a July 2001 statement to the RO.  
Nevertheless, it does not appear that the RO issued a 
statement of the case (SOC) addressing this issue.  In 
situations such as this, where the veteran has filed a notice 
of disagreement (NOD), but no SOC has been issued, the United 
States Court of Appeals for Veterans Claims (Court) has held 
that the Board should remand the matter to the RO for the 
issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238, 240-
41 (1999).  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should re-examine the 
issue of entitlement to service 
connection for PTSD.  If no 
additional development is required, 
or when it is completed, the RO 
should prepare a SOC in accordance 
with 38 C.F.R. § 19.29 (2003), 
unless the mater is resolved by 
granting the benefit sought, or by 
the veteran's withdrawal of the NOD 
filed by her representative.  If, 
and only if, the veteran files a 
timely substantive appeal should the 
PTSD issue be returned to the Board. 

2.  The RO must review the claims 
file and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), is 
completed. In particular, the RO 
should ensure that the new 
notification requirements and 
development procedures codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 
and 5107, and the duty-to-assist 
regulations, found at 66 Fed. Reg. 
45,620-32 (Aug. 27, 2001), are fully 
complied with and satisfied.  See 
Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Among other 
things, the veteran should be 
instructed to submit all pertinent 
evidence in her possession.

3.  The RO should contact the 
veteran and request that she 
identify the names, addresses and 
approximate dates of treatment for 
all health care providers, VA and 
private, who may possess additional 
records pertinent to her service-
connected low back disability since 
June 2003, to specifically include 
all treatment reports from the VAMC 
in Atlanta (Decatur), Georgia, 
dating from 2001.  In addition, all 
pertinent private treatment records 
should be obtained from the private 
physician referred to during the 
September 2004 hearing (T. pg. 4.)  
With any necessary authorization 
from the veteran, the RO should 
attempt to obtain and associate with 
the claims file any medical records 
identified by the veteran which have 
not been secured previously.  

4.  If the RO is unsuccessful in 
obtaining any medical records 
identified by the veteran, it should 
inform the veteran and her 
representative of this and ask them 
to provide a copy of the outstanding 
medical records.

5.  Thereafter, the appellant should 
be scheduled for a VA orthopedic 
examination specifically to 
determine the current severity of 
the low back disability.  The claims 
file, a copy of this remand, copies 
of 38 C.F.R. § 4.71a (Diagnostic 
Code 5295) (2003), and 68 Fed. Reg. 
51454-58 (Aug. 27, 2003) (to be 
codified at 38 C.F.R. § 4.71a 
(Diagnostic Codes 5235, 5236, 5237, 
5238, 5239, 5240, 5241, 5242, 
5243)), along with any additional 
evidence obtained pursuant to the 
requests above, should be made 
available to the examiner for 
review.  

The examiner should determine the 
current severity of the veteran's 
service-connected low back 
disability.  All indicated studies 
should be conducted.  Clinical 
findings should be elicited so that 
both the old and new rating criteria 
may be applied.  See 38 C.F.R. § 
4.71a (Diagnostic Code 5295) (2002); 
68 Fed. Reg. 51454-58 (Aug. 27, 
2003) (to be codified at 38 C.F.R. § 
4.71a (Diagnostic Codes 5235, 5236, 
5237, 5238, 5239, 5240, 5241, 5242, 
5243)).  In addition, after 
reviewing the veteran's complaints 
and medical history, the orthopedic 
examiner should render an opinion, 
based upon his or her best medical 
judgment, as to the extent to which 
the appellant experiences functional 
impairments, such as weakness, 
excess fatigability, incoordination, 
or pain due to repeated use or 
flare-ups, etc., and should equate 
such problems to the rating 
criteria.  (In other words, 
functional losses due to pain, etc. 
may result in disability tantamount 
to that contemplated by the criteria 
for a higher rating.  If so, the 
examiner should so state.)  See 
DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The examiner should 
specifically note whether, because 
of age, body habitus, neurologic 
disease, or other factors not the 
result of the dorsolumbar strain, 
the range of motion demonstrated by 
the veteran should be considered 
normal.  If so, an explanation 
should be provided.  The rationale 
for all opinions should be explained 
in detail.

6.  After undertaking any 
development deemed appropriate in 
addition to that specified above, 
the RO should re-adjudicate the 
issue on appeal. In particular, the 
RO should ensure that the new 
notification requirements and 
development procedures, codified at 
38 U.S.C.A. §§ 5102, 5103, and 
5103A, as well as the regulations 
found at 38 C.F.R. § 3.159, are 
fully satisfied.  The veteran should 
be specifically told to submit all 
pertinent evidence in her 
possession.  If the benefit sought 
is not granted, the veteran and her 
representative should be furnished 
with a supplemental statement of the 
case and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until she is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§§ 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. § 5109B, and 38 U.S.C. § 7112).  



	                  
_________________________________________________
	L. M. Barnard
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




